Citation Nr: 0719917	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable disability rating for malaria.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The claims folder is in the jurisdiction of 
the VA Regional Office in Louisville, Kentucky (RO).  


FINDING OF FACT

There is no medical evidence of residuals of the veteran's 
service-connected malaria.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in December 2002 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran served on active duty in the Army from September 
1942 to December 1945.  His report of separation, Form DD 
214, revealed that he was awarded a Combat Infantrymen Badge, 
a World War II Victory Medal, a Bronze Arrowhead American 
Theater Ribbon, an Asiatic-Pacific Theater Ribbon with Two 
Bronze Stars, a Philippine Liberation Ribbon with One Bronze 
Star, and a Good Conduct Medal.

The veteran's claim for service connection for malaria was 
received by the RO in March 1946.  In a rating decision dated 
in July 1946, the RO granted service connection for malaria, 
and a 30 percent evaluation was assigned, effective June 
1946.  By letter dated October 1947, the RO reduced the 
rating assigned to the veteran's service-connected malaria 
from 30 percent to 0 percent, effective December 1, 1947, as 
no medical evidence of the persistence of malaria had been 
submitted.  

In October 2001, the veteran filed his current claim seeking 
an increased rating for his service-connected malaria.  The 
veteran alleges that he has severe night sweats and fevers at 
least weekly with malaise and fatigue during the day.  

Diagnostic Code 6304, used in rating malaria, provides for a 
100 percent disability rating for active disease.  
Thereafter, the condition is to be rated based upon its 
residuals.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304.

The veteran's records since 1947 show essentially no 
treatment for malaria, or residuals therefrom.  Private 
treatment records from September 2001 to October 2001 
diagnosed malaria, and noted that the veteran was encouraged 
to apply for VA benefits.  Although the physician diagnosed 
malaria, no specific findings were made and the physician did 
not explain the basis for the diagnosis.  Further, the 
physician did not perform a blood smear to determine whether 
malarial parasites were present, which is required to confirm 
a relapse of malaria.  38 C.F.R. § 4.88b, Diagnostic Code 
6304.

A VA examination for infectious disabilities, performed in 
December 2004, concluded with a diagnosis of status post 
malaria and noted that a malaria blood smear was performed 
and was negative for malarial forms.  The VA examiner opined 
that "[a]s no malarial forms were present, it is unlikely 
that this veteran's non-specific symptoms are due to active 
malaria."

After a careful review of the evidence of record, the Board 
finds that a compensable evaluation for malaria residuals has 
not been established.  There is no indication in the record 
that the veteran has any active disease or any current 
residuals related to malaria.  Accordingly, a compensable 
evaluation for malaria is not warranted.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A compensable disability rating for malaria is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


